        Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


  MICHAEL MCCARTHY, et al.,

                  Plaintiffs,
                                                                  CIVIL ACTION
                                  v.
                                                                  NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts, et al.,

                  Defendants.


                   THIRD NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants, Governor Baker, Commissioner Gagnon, and Commissioner Bharel, submit

the attached decision as supplemental authority relevant to the defendants’ pending Motion to

Dismiss (Doc. Nos. 104-105) and Cross-Motion for Summary Judgment (Doc. Nos. 126-127).

       In Bayley’s Campground, Inc. v. Mills, --- F.3d ---, 2021 WL 164973 (1st Cir. Jan. 19,

2021), the First Circuit upheld under strict scrutiny a COVID-19-related executive order issued by

the Governor of Maine requiring most people traveling to Maine to quarantine for 14 days upon

arrival into the state. Bayley’s Campground is relevant to this matter in two respects. First, the

First Circuit concluded that the Maine Governor’s rescission of the executive order did not render

the plaintiffs’ claims moot. Bayley’s Campground, 2021 WL 164973, at *2-3. The court reasoned

that the voluntary cessation doctrine applied and the claims therefore were not moot where the

Governor of Maine had rescinded the order at issue and had “not denied that a spike in the spread

of the virus in Maine could lead her to impose a self-quarantine requirement just as strict” as that

in the order at a later time. Id. *3. The First Circuit decision in Bayley’s Campground did not,

however, address the argument made by the Commonwealth of Massachusetts based on the


                                                 1
        Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 2 of 14




different facts in this case—namely, that when a government action has “expired according to its

terms” and the government defendant has done “nothing to hasten its expiration, much less … to

terminate litigation,” the voluntary cessation exception simply is “not invoked.” Am. Civil

Liberties Union of Mass. v. U.S. Conference of Catholic Bishops, 705 F.3d 44, 55 (1st Cir. 2013)

(“This, in our view, is not a case of voluntary cessation so as to invoke the exception.”). Unlike

the executive order in Bayley’s Campground, which terminated by way of the Governor’s

affirmative act of rescission, the challenged COVID-19 orders in this case terminated by expiring

in accordance with the deadlines set by their own terms. Nevertheless, because Bayley’s

Campground bears on the defendants’ mootness defense, in candor to the Court the defendants

wish to provide notice of the First Circuit’s holding on mootness.

       Second, Bayley’s Campground articulates several principles for reviewing COVID-19-

related executive orders under strict scrutiny, a more rigorous standard of review than the

intermediate scrutiny applicable to plaintiffs’ Second Amendment claims in this case. In

conducting the “less restrictive alternatives” analysis required by strict scrutiny—an inquiry that

is not part of an intermediate scrutiny analysis—the court explained that COVID-19 is “easily

transmittable and unusually deadly”; that it was a “critical strategy in combatting the COVID-19

virus … to slow its spread by limiting the extent to which persons come in contact with one

another”; that “no known treatment or cure nor any easy means of detecting the virus existed” in

April and May of 2020; that COVID-19 “could be spread by persons who were asymptomatic but

infected with it”; and that “it had an incubation period of up to two weeks.” Bayley’s Campground,

2021 WL 164973, at *5-6. The court also explained that, in light of these considerations, the

Governor’s choice to err on the side of caution in requiring a 14-day quarantine did not render the

order overinclusive, because a precautionary approach can be appropriate when decisionmakers




                                                2
        Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 3 of 14




confront limited evidence about the true extent of a known risk. Id. at *6. Furthermore, the First

Circuit explained, courts must judge governmental action “based on what was known at the time

and not in hindsight.” Id. at *8. Finally, the court emphasized that “Maine was attempting to solve

a common problem by means of a familiar solution. This virus, by its nature, thrives on human

contact, and no less central an authority than the U.S. Centers for Disease Control and Prevention

has recommended that persons distance themselves from others and avoid unnecessary travel.” Id.



                                      Respectfully submitted,

                                      CHARLES BAKER, Governor of the Commonwealth of
                                      Massachusetts; MONICA BHAREL, Commissioner of the
                                      Department of Public Health; and JAMISON GAGNON,
                                      Commissioner of the Department of Criminal Justice
                                      Information Services,

                                      By their attorney,

                                      MAURA HEALEY
                                      ATTORNEY GENERAL

                                      /s/ Julia E. Kobick
                                      Julia E. Kobick (BBO No. 680194)
                                      Assistant Attorney General
                                      One Ashburton Place
                                      Boston, Massachusetts 02108
                                      (617) 963-2559
Dated: January 25, 2021               Julia.Kobick@mass.gov




                                                3
        Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 4 of 14




                                 CERTIFICATE OF SERVICE

       I certify that, on January 25, 2021, this document, filed through the Court’s ECF system,

will be sent electronically to registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                 /s/ Julia E. Kobick
                                                 Julia E. Kobick
                                                 Assistant Attorney General




                                                  4
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 5 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


                                                                  Affirmed.
                   2021 WL 164973
                                                                  Procedural Posture(s): On Appeal; Motion for Preliminary
    Only the Westlaw citation is currently available.
                                                                  Injunction.
     United States Court of Appeals, First Circuit.

        BAYLEY'S CAMPGROUND, INC., d/b/
                                                                   West Headnotes (11)
        a Bayley's Camping Resort; FKT Resort
        Management, LLC; FKT Bayley Limited
    Partnership; Curtis Bonnell, Dolores Humiston,                 [1]   Federal Courts        Rights and interests at
                                                                         stake
       and James Boisvert, Plaintiffs, Appellants
                          v.                                             Federal Courts       Inception and duration of
            Janet T. MILLS, in her official                              dispute; recurrence; "capable of repetition yet
                                                                         evading review"
         capacity as the Governor of the State
            of Maine, Defendant, Appellee.                               Case is moot, for purposes of Article III's “case
                                                                         or controversy” requirement, when the issues
                         No. 20-1559                                     presented are no longer live or the parties lack
                              |                                          legally cognizable interest in the outcome. U.S.
                       January 19, 2021                                  Const. art. 3, § 2, cl. 1.

Synopsis
Background: Individuals who intended to travel from New
                                                                   [2]   Federal Courts        Available and effective
Hampshire to Maine and certain businesses reliant on out-
                                                                         relief
of-state customers filed suit against Maine's Governor, who
                                                                         Case is moot, for purposes of Article III's “case
had issued executive order, in response to pandemic, requiring
                                                                         or controversy” requirement, when the court
persons traveling to that state to self-quarantine upon their
                                                                         cannot give any effectual relief to the potentially
arrival for a period of 14 days before venturing out in public.
                                                                         prevailing party. U.S. Const. art. 3, § 2, cl. 1.
Individuals and businesses sought preliminary injunction,
prohibiting enforcement of Governor's executive order. The
United States District Court for the District of Maine, Lance
                                                                   [3]   Injunction       Mootness and ripeness;
E. Walker, J.,      463 F.Supp.3d 22, denied preliminary
                                                                          ineffectual remedy
injunction, and individuals and businesses appealed.
                                                                         Injunction       Health
                                                                         Out-of-state individuals' and in-state businesses'
                                                                         request for injunctive relief from self-quarantine
Holdings: The Court of Appeals, Barron, Circuit Judge, held              requirement in Maine Governor's initial
that:                                                                    executive order, requiring persons traveling to
                                                                         that state to self-quarantine upon their arrival for
[1] individuals' and businesses' request for injunctive relief           14 days, was not moot, even though Governor's
from self-quarantine requirement in Maine Governor's                     initial executive order had been rescinded and
executive order was not moot, even though Governor's                     superseded by Governor's subsequent executive
executive order had been rescinded, and                                  order, exempting from the requirement to self-
                                                                         quarantine all persons who had received negative
[2] individuals and businesses failed to establish likelihood            test for COVID-19; Governor could unilaterally
of success on merits of their claim that Maine Governor's                reimpose the strict self-quarantine requirement
executive order violated their federal constitutional “right             from her initial order, and Governor did not deny
to travel” for purposes of determining their entitlement to              that spike in spread of the virus in Maine could
preliminary injunctive relief.                                           lead her to impose a self-quarantine requirement
                                                                         just as strict as in her initial order, and thus,
                                                                         Governor did not show that it was absolutely


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 6 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


        clear that the allegedly wrongful behavior could
        not reasonably be expected to recur. U.S. Const.
        art. 3, § 2, cl. 1.                                  [8]    Civil Rights       Preliminary Injunction
                                                                    Out-of-state individuals and in-state businesses
                                                                    failed to establish likelihood of success on
 [4]    Federal Courts      Preliminary injunction;                 merits of their claim that Maine Governor's
        temporary restraining order                                 executive order, requiring persons traveling
        Court of Appeals reviews district court's decision          to that state to self-quarantine upon their
        declining to issue a preliminary injunction for             arrival for 14 days, violated their federal
        abuse of discretion, with conclusions of law                constitutional “right to travel” for purposes
        reviewed de novo and findings of fact for clear             of determining their entitlement to preliminary
        error.                                                      injunctive relief, prohibiting enforcement of
                                                                    self-quarantine requirement; Governor provided
                                                                    adequate support for the conclusion that no
 [5]    Injunction       Grounds in general; multiple               less restrictive, but equally effective, alternative
        factors                                                     was available to her during the time period at
                                                                    issue since COVID-19 virus was both easily
        When considering whether to grant or deny
                                                                    transmissible and unusually deadly, virus had
        preliminary injunction, court must gauge the
                                                                    incubation period of up to 14 days, there was no
        movant's likelihood of success on the merits,
                                                                    vaccine or broadly effective treatment for virus
        evaluate whether and to what extent the movant
                                                                    in place, and it was critical strategy in combatting
        will suffer irreparable harm if injunctive relief
                                                                    the virus to slow its spread by limiting extent to
        is withheld, calibrate the balance of hardships
                                                                    which persons came in contact with one another.
        as between the parties, and consider the effect,
        if any, that issuance of injunction (or the
        withholding of one) will have on the public
        interest.                                            [9]    Federal Courts      Preliminary injunction;
                                                                    temporary restraining order
                                                                    Injunction       Actions and Proceedings
 [6]    Injunction       Health                                     “Likelihood-of-success-on-the-merits” prong of
        Fact that out-of-state individuals and in-state             the test for preliminary injunction presents
        businesses were seeking preliminary injunction              question of law, which is reviewed de novo on
        against a self-quarantine requirement set forth             appeal.
        in Maine Governor's executive order, that
        was issued and then rescinded in response
        to a dynamic public health crisis involving          [10]   Constitutional Law         Freedom of Travel
        COVID-19, bore on whether individuals and                   and Movement
        businesses could make the requisite showing                 Textual source of the federal constitutional “right
        under both the “irreparable harm” and “public               to travel” is elusive, but, whatever its origin, the
        interest” prongs of the test for issuance of                right to migrate is firmly established.
        preliminary injunction.


                                                             [11]   Constitutional Law         Freedom of Travel
 [7]    Injunction       Likelihood of success on merits            and Movement
        Plaintiffs' failure to satisfy “likelihood-of-              The federal constitutional “right to travel”
        success-on-the-merits” prong of test for                    includes at least three distinct components: [1]
        preliminary injunction is itself preclusive of the          the right of a citizen of one State to enter and to
        requested relief.                                           leave another State; [2] the right to be treated as



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
               Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 7 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


         a welcome visitor, rather than an unfriendly alien          requirement that is at issue here during the pendency of
         when temporarily present in the second State;               this appeal and replaced that order with one that imposed a
         and [3] for those travelers who elect to become             less restrictive self-quarantine requirement does not moot the
         permanent residents, the right to be treated like           case.
         other citizens of that State.


                                                                                                    I.

                                                                     On April 3, 2020, the Governor issued Executive Order
APPEAL FROM THE UNITED STATES DISTRICT                               34 (“EO 34”). Titled “An Order Establishing Quarantine
COURT FOR THE DISTRICT OF MAINE, [Hon. Lance E.                      Restrictions on Travelers Arriving in Maine,” EO 34
Walker, U.S. District Judge]                                         required, with limited exceptions, all persons, “resident
                                                                     or non-resident,” who were “traveling into Maine” to
Attorneys and Law Firms
                                                                     “immediately self-quarantine for 14 days” upon their arrival
Tyler J. Smith, with whom Gene R. Libby, Kennebunk, ME,              in the state. EO 34 also directed all lodging operations in
and Libby O'Brien Kingsley & Champion, LLC, were on                  Maine, including campgrounds, to cease providing services
brief, for appellants.                                               aside from “[h]ousing vulnerable populations,” “[p]roviding
                                                                     accommodations for health care workers,” furnishing “self-
Christopher C. Taub, Deputy Attorney General, Chief,                 quarantine or self-isolation facilities,” or offering additional
Litigation Division, with whom Aaron M. Frey, Attorney               services pursuant to “verifiable extenuating circumstances.”
General, and Kimberly L. Patwardhan, Assistant Attorney              EO 34 provided that it would “be enforced by law
General, were on brief, for appellee.                                enforcement” and that a violation of its terms could “be
                                                                     charged as a Class E crime subject to a penalty of up to six
Before Howard, Chief Judge, Selya and Barron, Circuit                months in jail and a $1,000 fine.”
Judges.

Opinion                                                              The individual plaintiffs are two New Hampshire residents,
                                                                     Curtis Bonnell and Dolores Humiston, and one Maine
BARRON, Circuit Judge.                                               resident, James Boisvert. The corporate plaintiffs -- Bayley's
                                                                     Campground, Inc., d/b/a Bayley's Camping Resort; FKT
 *1 In the spring of 2020, as the United States confronted           Resort Management, LLC; FKT Bayley Limited Partnership;
the COVID-19 pandemic, the Governor of Maine issued an
                                                                     and DMJ Parks, LLC d/b/a Little Ossipee Campground 1 --
executive order that, with few exceptions, required persons
                                                                     operate campgrounds and related businesses in Maine. Both
traveling to that state to self-quarantine upon their arrival for
                                                                     Bonnell and Humiston are consistent, seasonal patrons of
a period of fourteen days before venturing out in public. The
                                                                     Bayley's Campground.
plaintiffs here -- three individuals who intended to travel from
New Hampshire to Maine and certain businesses reliant on
                                                                     1
out-of-state customers -- filed suit in response. They alleged              DMJ Parks, LLC d/b/a Little Ossipee Campground
that the self-quarantine requirement violated their federal                 is not a party to this appeal, as it voluntarily
constitutional right to interstate travel as well as their federal          dismissed its appeal under Fed. R. App. P. 42(b).
constitutional right to procedural due process, and they             The plaintiffs filed suit in the federal court for the District
sought a preliminary injunction prohibiting the requirement's        of Maine on May 15, 2020, in which they sought declaratory
enforcement. The District Court rejected the request to              and injunctive relief from EO 34 on right-to-travel and
issue the preliminary injunction because it determined that          proceduraldue-process grounds. The plaintiffs concurrently
the plaintiffs had not met their burden to show that they
                                                                     moved for a preliminary injunction. 2 The complaint alleged,
had a likelihood of success on the merits of their federal
                                                                     among other things, that the self-quarantine requirement that
constitutional claims. The plaintiffs now appeal the portion
                                                                     EO 34 imposed “practically” prevented the three individual
of that ruling that concerns the right-to-travel claim, which
                                                                     plaintiffs from traveling between Maine and New Hampshire
we affirm, after concluding that the fact that the Governor
                                                                     “to recreate, associate with friends, visit businesses, and
rescinded the executive order that contains the self-quarantine
                                                                     simply take trips.” The complaint also alleged that the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               3
                Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 8 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


requirement caused “economic injury” to the corporate              new executive order contained a 14-day self-quarantine
plaintiffs due to “a substantial number of cancellations by        requirement that was identical to EO 34's save for additional
out-of-state campers who [we]re unable or unwilling to self-       exceptions that restricted its scope. As relevant here, EO
quarantine for 14[ ] days upon their arrival to Maine.”            57, unlike EO 34, exempted from the requirement to self-
                                                                   quarantine all persons who (1) “[r]eceive[d] a recent negative
2                                                                  test for COVID-19 in accordance with standards established
        Before the District Court, the plaintiffs also
                                                                   by” the Maine Center for Disease Control and Prevention
        sought preliminary injunctive relief from EO 34's
                                                                   (“Maine CDC”), or (2) were “residents of New Hampshire
        prohibition against “the Campground plaintiffs ...
                                                                   and Vermont, or ... Maine residents returning from travel
        opening to out-of-state visitors until those visitors
                                                                   to New Hampshire and Vermont.” EO 57 also permitted
        have completed a 14-day quarantine,” but their
                                                                   lodging operations, including campgrounds, to offer normal
        appeal concerns only their request to preliminarily
                                                                   services to persons in compliance with EO 57 -- but tasked
        enjoin the self-quarantine requirement imposed on
                                                                   such operations with collecting “a complete certificate stating
        individual travelers to Maine.
                                                                   compliance with this Order from each individual subject to
 *2 The Governor filed an opposition to the preliminary            [the self-quarantine] requirement as a prerequisite to check-
injunction motion on May 25, 2020, and, on May 29,                 in.”
the District Court denied the motion. See             Bayley's
Campground, Inc. v. Mills, 463 F. Supp. 3d 22, 38 (D.              In the wake of EO 57, the parties addressed in their
Me. 2020). In so ruling, the District Court agreed with the        briefing to us whether the plaintiffs' request for a preliminary
plaintiffs that EO 34's self-quarantine requirement implicated     injunction to prohibit the enforcement of EO 34's self-
the federal constitutional right to interstate travel and was      quarantine requirement on right-to-travel grounds is moot.
                                                                   We begin our analysis with this threshold jurisdictional
subject to strict scrutiny in consequence.         Id. at 31-35.
                                                                   question, which concerns whether the parties' dispute over the
But, “at this early stage,” the District Court concluded, in
                                                                   plaintiffs' request for injunctive relief from the now-rescinded
light of what the record showed about the Governor's basis
                                                                   requirement from EO 34 presents a “case or controversy”
for concluding that the self-quarantine requirement would
                                                                   within the meaning of Article III of the federal Constitution.
slow the spread of the virus in Maine and protect the state's
                                                                   See U.S. Const. Art. III § 2 cl. 1; Redfern v. Napolitano, 727
health care system from being overwhelmed by patients
                                                                   F.3d 77, 82 (1st Cir. 2013).
infected with the disease, the plaintiffs had failed to show
that their right-to-travel claim regarding the requirement had a
likelihood of success on the merits. Id. at 35. On that basis,
                                                                                                 II.
the District Court denied the requested preliminary relief on
that claim. 3    Id. at 38.                                         [1] [2] “[A] case is moot when the issues presented are no
                                                                   longer live or the parties lack a legally cognizable interest
3                                                                  in the outcome. Another way of putting this is that a case is
        The District Court also held that the plaintiffs
                                                                   moot when the court cannot give any effectual relief to the
        were unlikely to succeed on their procedural due
                                                                   potentially prevailing party.” Town of Portsmouth v. Lewis,
        process claim, a decision which the plaintiffs do not
        challenge on appeal.                                       813 F.3d 54, 58 (1st Cir. 2016) (quoting Am. C.L. Union of
                                                                   Mass. (“ACLUM”) v. U.S. Conf. of Cath. Bishops, 705 F.3d
The plaintiffs filed this interlocutory appeal on June 1, 2020,
                                                                   44, 52 (1st Cir. 2013)).
in which they challenged that ruling, and they also moved
at that time for an injunction against the self-quarantine
                                                                    [3] The plaintiffs contend that, even though EO 34 has been
requirement pending appeal. On June 25, 2020, a panel of
                                                                   superseded by EO 57, their request for injunctive relief from
this Court denied the plaintiffs' motion. An expedited briefing
                                                                   the self-quarantine requirement is not moot because it pertains
schedule was set.
                                                                   to an executive action that the Governor voluntarily rescinded

Shortly after the plaintiffs filed their notice of appeal, on      and could unilaterally reimpose. See Roman Cath. Diocese
June 9, 2020, the Governor rescinded EO 34 in its entirety         of Brooklyn v. Cuomo, ––– U.S. ––––, 141 S. Ct. 63, 68,
and replaced it with Executive Order 57 (“EO 57”). The             ––– L.Ed.2d –––– (2020) (per curiam);        City of Mesquite


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 9 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


v. Aladdin's Castle, 455 U.S. 283, 289, 102 S.Ct. 1070, 71
                                                                      Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d
L.Ed.2d 152 (1982). We agree.
                                                                  341, 344-45 (7th Cir. 2020), and so we turn to the merits. 4
 *3 To be sure, nothing in the record suggests that the           We review the District Court's decision declining to issue
Governor rescinded EO 34 for litigation-related reasons           a preliminary injunction “for an abuse of discretion, with
rather than to account for changing conditions owing to           conclusions of law reviewed de novo and findings of fact for
                                                                  clear error.” Trafon Grp., Inc. v. Butterball, LLC, 820 F.3d
the course of the virus itself. Cf.       Ne. Fla. Chapter of     490, 493 (1st Cir. 2016).
Assoc. Gen. Contractors of Am. v. City of Jacksonville, 508
U.S. 656, 661-62, 113 S.Ct. 2297, 124 L.Ed.2d 586 (1993)          4       There is no problem with our reaching the merits
(explaining that rescinding executive action for litigation
                                                                          based on any concern about a lack of Article
reasons does not necessarily moot a challenge to it). Indeed,
                                                                          III standing on the part of the plaintiffs, because
any decision by the Governor to issue an executive order
                                                                          the individual plaintiffs plainly have suffered an
that imposes the same requirement to self-quarantine that
EO 34 imposed would most likely be predicated on at least                 injury-in-fact. See   Massachusetts v. EPA, 549
somewhat different facts and considerations. The dynamic                  U.S. 497, 518, 127 S.Ct. 1438, 167 L.Ed.2d 248
nature of both the virus that has given rise to this pandemic             (2007) (“Only one of the petitioners needs to have
and the public health response to it all but ensures that would           standing to permit us to consider the [merits].”);
be so, just as the dynamic nature of both the virus and the
                                                                             Bowsher v. Synar, 478 U.S. 714, 721, 106 S.Ct.
response appears to explain why EO 34 was rescinded in favor
                                                                          3181, 92 L.Ed.2d 583 (1986) (similar).
of EO 57.

 [4] Against this background, there is a question whether the                                   III.
issues presented by the plaintiffs' request for relief from EO
34's self-quarantine requirement -- given that it has been         [5] “The framework for considering whether to grant or deny
                                                                  a preliminary injunction” is well settled:
rescinded -- could recur. See Trinity Lutheran Church of
Columbia, Inc. v. Comer, ––– U.S. ––––, 137 S. Ct. 2012,
2019 n.1, 198 L.Ed.2d 551 (2017);        Friends of the Earth,                 An inquiring court must gauge the
Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189,                  movant's likelihood of success on the
120 S.Ct. 693, 145 L.Ed.2d 610 (2000). But, the Governor                       merits; must evaluate whether and to
has not denied that a spike in the spread of the virus in Maine                what extent the movant will suffer
could lead her to impose a self-quarantine requirement just as                 irreparable harm if injunctive relief is
strict as EO 34's. Thus, we cannot say that the Governor has                   withheld; must calibrate the balance of
carried “the formidable burden” that she bears “of showing                     hardships as between the parties; and
that it is absolutely clear the allegedly wrongful behavior                    must consider the effect, if any, that
could not reasonably be expected to recur.” ACLUM,         705                 the issuance of an injunction (or the
                                                                               withholding of one) will have on the
F.3d at 55 (quoting      Friends of the Earth, 528 U.S. at
                                                                               public interest.
190, 120 S.Ct. 693); see also       Trinity Lutheran, 137 S.
Ct. at 2019 n.1;     Ne. Fla. Chapter, 508 U.S. at 662, 113
S.Ct. 2297. A contrary ruling, moreover, would run the risk       Akebia Therapeutics, Inc. v. Azar, 976 F.3d 86, 92 (1st Cir.
of effectively insulating from judicial review an allegedly       2020). We review the District Court's decision declining to
overly broad executive emergency response, so long as it          issue a preliminary injunction “for an abuse of discretion, with
is iteratively imposed for only relatively brief periods of       conclusions of law reviewed de novo and findings of fact for
time. Accordingly, we conclude that the plaintiffs' request for   clear error.” Trafon Grp., Inc. v. Butterball, LLC, 820 F.3d
injunctive relief from EO 34's self-quarantine requirement is     490, 493 (1st Cir. 2016).

not moot, see      Roman Cath. Diocese, 141 S. Ct. at 68;




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             5
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 10 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


 [6] [7] [8] [9] The fact that the plaintiffs are seeking           aThe Governor argues that EO 34's self-quarantine
preliminary injunction against a self-quarantine requirement         requirement does not “burden[ ]” or “implicate[ ]” the right,
set forth in an executive order that was issued and then             because it “imposes no barrier to entry ... and treats residents
rescinded in response to a dynamic public health crisis bears        and non-residents precisely the same.” For that reason, she
on whether the plaintiffs can make the requisite showing             contends, the requirement is not subject to the strict scrutiny
under both the irreparable harm and public interest prongs of        that the plaintiffs argue applies and thus the requirement
the test just described. But, rather than address those prongs       need not constitute the least restrictive means of serving a
of that test, we begin and end our analysis with the likelihood-    compelling governmental interest. 5
of-success-on-the-merits prong, as we agree with the District
Court that the plaintiffs failed to meet their burden to satisfy    5       Some courts have suggested that intermediate
it, see Bayley's Campground, 463 F. Supp. 3d at 33-34, and                  scrutiny may be appropriate if a challenged
a failure to do so is itself preclusive of the requested relief,            regulation burdening the right to travel is akin to
see New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287
                                                                            a “time, place and manner restriction[ ],”    Lutz
F.3d 1, 9 (1st Cir. 2002); see also Akebia Therapeutics, 976
                                                                            v. City of York, 899 F.2d 255, 269 (3d Cir. 1990);
F.3d at 92 (“If the movant fails to demonstrate a likelihood
of success on the merits, the remaining elements are of                     see also   Johnson v. City of Cincinnati, 310 F.3d
little consequence.”). Because the likelihood of success issue              484, 502 n.9 (6th Cir. 2002), but no party suggests
presents a question of law in this case, our review of the                  that intermediate scrutiny may on that basis be
District Court's decision on that question is de novo. See                  appropriate here.
Akebia Therapeutics, 976 F.3d at 92.
                                                                    We may assume, however, that the District Court was
                                                                    correct to rule both that the requirement does burden the
                                                                    federal constitutional right to interstate travel and that the
                               A.                                   requirement is subject to strict scrutiny in consequence. See
                                                                    Bayley's Campground, 463 F. Supp. 3d at 31-35. For, as
 *4 [10] [11] “The textual source of the constitutional right
                                                                we will explain, even on those assumptions, the District Court
to travel ... has proved elusive,” but, “[w]hatever its origin,
                                                                was right to hold that the plaintiffs failed to meet their burden
the right to migrate is firmly established.”    Att'y Gen. of   to show that they have a likelihood of success on the merits.
N.Y. v. Soto-Lopez, 476 U.S. 898, 902-03, 106 S.Ct. 2317,
90 L.Ed.2d 899 (1986) (plurality opinion); see also       Saenz
v. Roe, 526 U.S. 489, 498, 119 S.Ct. 1518, 143 L.Ed.2d 689                                         B.
(1999). This federal constitutional right includes at least three
distinct components:                                                The Governor contends that -- assuming strict scrutiny does
                                                                    apply -- the interests in “protecting Maine's population
                                                                    from further spread of the COVID-19 virus and preventing
             [1] the right of a citizen of one State to             Maine's health care system from being overwhelmed” by
             enter and to leave another State, [2] the              those infected with it are “compelling state interests.” The
             right to be treated as a welcome visitor               plaintiffs do not argue otherwise on appeal, nor do we see how
             rather than an unfriendly alien when                   they could do so successfully. See Roman Cath. Diocese,
             temporarily present in the second                      141 S. Ct. at 67 (“Stemming the spread of COVID-19 is
             State, and, [3] for those travelers who
                                                                    unquestionably a compelling interest.”); see also       Zemel
             elect to become permanent residents,
                                                                    v. Rusk, 381 U.S. 1, 15–16, 85 S.Ct. 1271, 14 L.Ed.2d
             the right to be treated like other
                                                                    179 (1965) (“The right to travel within the United States
             citizens of that State.
                                                                    is of course ... constitutionally protected. But that freedom
                                                                    does not mean that areas ravaged by ... pestilence cannot
                                                                    be quarantined when it can be demonstrated that unlimited
   Saenz, 526 U.S. at 500, 119 S.Ct. 1518.                          travel to the area would directly and materially interfere
                                                                    with the safety and welfare of the area or the Nation as a



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 11 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


                                                                    6
whole.” (citation omitted));        Edwards v. California, 314              The plaintiffs do not challenge the District Court's
U.S. 160, 184, 62 S.Ct. 164, 86 L.Ed. 119 (1941) (Jackson,                  factual determinations on appeal, nor do we
J., concurring) (explaining that “[t]he right of the citizen to             perceive any basis for setting them aside as clearly
migrate from state to state ... is not ... an unlimited one,” and           erroneous.
that certainly a citizen may not “endanger others by carrying       First, the District Court supportably found that the virus was
contagion about”);      R.R. Co. v. Husen, 95 U.S. 465, 472,        understood during the period that EO 34 was in effect --
24 L.Ed. 527 (1877) (“[W]e unhesitatingly admit that a State        as it remains (tragically) to this day -- to be both easily
may pass sanitary laws, and ... for the purpose of self-            transmissible and unusually deadly. See  id. at 27. Indeed,
protection it may establish quarantine, ... [although a State]      the record demonstrated that, as of May 25, the virus had
may not interfere with transportation into or through the State,    already killed nearly 100,000 people across the country,
beyond what is absolutely necessary for its self-protection.”);
Smith v. Turner, 48 U.S. (7 How.) 283, 414, 12 L.Ed. 702            though less than 80 in Maine itself.     Id.
(1849) (opinion of Wayne, J.) (“[T]he States of this Union
may, in the exercise of their police powers, pass quarantine        Second, the District Court found, supportably, that it was
and health laws, interdicting vessels coming from ... ports         understood at the relevant time that the virus had an
within the United States, from landing passengers and goods,        incubation period of up to fourteen days and that it was
prescribe the places and time for vessels to quarantine, and        common for a person infected with it to be highly contagious
impose penalties upon persons for violating the same.”).            but asymptomatic.      Id.; see also  id. (“Approximately
                                                                    40% of all COVID-19 transmission can occur while
 *5 Thus, the key question on appeal concerns the strength          individuals are asymptomatic and approximately 35% of all
of the support in the record for the Governor's further             COVID-19 patients do not have symptoms at all.”). The
assertion that “there were no other effective less-restrictive      District Court supportably found, however, that at that early
alternative[ ]” means of serving Maine's compelling interests       stage of the pandemic, there was no vaccine or broadly
at the time that EO 34's self-quarantine requirement was in
                                                                    effective treatment for COVID-19 in place.       Id. Nor, the
place. Given our assumption that strict scrutiny applies, the
                                                                    record showed, were there at that time “sufficient quantities”
plaintiffs contend that the burden is on the Governor to show
                                                                    of test kits in the state to permit effective testing of the
that this assertion about the absence of equally effective but
                                                                    population, thereby making contact tracing of those who had
less restrictive means is correct, because if she cannot make
                                                                    come into contact with an infected person all but impossible.
that showing, they contend that they necessarily will have met
the burden that they bear to show that they have a likelihood           Id. at 28.
of succeeding on the merits of their right-to-interstate-travel
claim.                                                              The District Court then also supportably found -- based on
                                                                    the predicate findings just described -- that it was a “critical
We may assume that the plaintiffs have properly framed the          strategy in combatting the COVID-19 virus ... to slow its
nature of the inquiry. For, even so framed, we agree with the       spread by limiting the extent to which persons come in contact
District Court that, on this record, the Governor has provided
                                                                    with one another.”      Id. at 27. And, the District Court
adequate support for the conclusion that no less restrictive
                                                                    supportably found, Maine had special reason to implement
but equally effective alternative was available to her during
                                                                    this strategy that spring, based on the influx of travelers
the time period at issue. See     Bayley's Campground, 463          that it could expect in due course. In the summer of 2019,
F. Supp. 3d at 27-28, 35. The Governor's evidentiary case           Maine experienced “roughly 22 million people travel[ing] to
on this score included, most prominently, a declaration from        Maine for purposes of temporary recreation” -- a number that
the Maine CDC Director, Dr. Nirav Shah. He was a member             dwarfed the state's “year-round population of 1.3 million.”
of the state's Coronavirus Response Team that the Governor
                                                                        Id. Such an influx would be concerning to Maine in the
convened on March 2, 2020, prior to issuing EO 34 and whose
                                                                    face of the pandemic, moreover, because, as the District Court
advice she sought in issuing that order. The District Court
                                                                    found, as of May 25, 2020, Maine had a total of only “391
relied on Dr. Shah's declaration, as well as other evidence in
                                                                    critical care hospital beds and 318 conventional ventilators,”
the record, to find as follows. 6
                                                                    many of which were already occupied.           Id.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                7
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 12 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


                                                                     that early stage of the pandemic rely on the common sense
 *6 We thus see no merit in the plaintiffs' contention that          understanding that legal mandates induce greater compliance
the Governor failed to put forward “an affirmative, competent
                                                                     than do precatory requests. Cf.     Van Hollen, Jr. v. Fed.
evidentiary showing” that could suffice to establish the need
                                                                     Election Comm'n, 811 F.3d 486, 497 (D.C. Cir. 2016)
for the self-quarantine requirement, if they mean to suggest
                                                                     (“[There is] no[ ] require[ment] to hold a hearing to prove
by that contention that no evidence in the record supported
the conclusion that the requirement constituted a means              what common sense shows.” (quoting    San Luis Obispo
of serving Maine's compelling interests in managing the              Mothers for Peace v. U.S. Nuclear Regul. Comm'n, 789
fallout from the pandemic. As we have just explained, the            F.2d 26, 44 (D.C. Cir. 1986))); cf. also        Mapp v. Ohio,
record supportably showed that, as the District Court found,         367 U.S. 643, 655, 81 S.Ct. 1684, 6 L.Ed.2d 1081 (1961)
the COVID-19 virus was deadly, highly contagious, and                (“[W]ithout the [exclusionary sanction,] the assurance against
spreading rapidly in other parts of the country; there was           unreasonable federal searches and seizures would be ‘a form
not then evidence of similar widespread infection in Maine           of words’ [and] valueless.”).
itself; no known treatment or cure nor any easy means of
detecting the virus existed in Maine at the relevant time;           Nor does the fact that Dr. Shah stated that EO 34 was
it could be spread by persons who were asymptomatic but              designed to “err[ ] on the side of caution” demonstrate
infected with it; it had an incubation period of up to two           that the self-quarantine requirement was, as the plaintiffs
weeks; and Maine could reasonably expect an increase in              claim, “intentionally overbroad” and thus, necessarily, more
its population as large as 2,000% over the coming summer             restrictive than necessary. That statement just suggests that
months, while its critical care capacity in its health system        Dr. Shah and the Governor were of the view that the risk of
was already half full. With those findings in place, the District    taking a less cautious approach than the one reflected in EO
Court had a strong foundation from which to find -- as it did        34 was not acceptable when so little was then known about
-- that EO 34's self-quarantine requirement would make it            the novel virus. See Competitive Enter. Inst. v. U.S. Dep't
“unlikely that [the travelers subject to it would be] infected       of Transp., 863 F.3d 911, 917 (D.C. Cir. 2017) (recognizing
with the virus” when they interacted with others in Maine.           that a “precautionary approach” can be appropriate when
    Id. Additionally, the District Court had a strong foundation     decisionmakers confront “limited evidence” about the true
to find -- as it did -- that, through EO 34, Maine would permit      extent of known risks). 7
travel to the state while “both reduc[ing] the spread of the
COVID-19 virus in Maine and reduc[ing] and/or prevent[ing]           7      The plaintiffs also assert in passing that EO
an undue strain on Maine's health care system.”        Id.                  34 is somehow “underinclusive,” but “appellate
                                                                            arguments advanced in a perfunctory manner,
The plaintiffs separately argue, however, that the Governor's               unaccompanied by citations to relevant authority,
showing still comes up short, by pointing to what they                      are deemed waived,” Ahmed v. Holder, 611 F.3d
contend are various less restrictive alternative approaches to              90, 98 (1st Cir. 2010). In consequence, we do
addressing the virus that were available to the Governor at                 not have a contention before us like those that
the time EO 34 was in place. They contend that the record                   have been made in cases challenging various
fails to show that these alternative approaches would not have              restrictions meant to slow the spread of the virus
been at least as effective in responding to the virus as the self-
                                                                            on free exercise grounds. See, e.g.,   Roman Cath.
quarantine requirement. But, here, too, we are not persuaded.
                                                                            Diocese, 141 S. Ct. at 66-67; Agudath Israel of
In pressing this aspect of their case, the plaintiffs first posit           Am. v. Cuomo, 983 F.3d 620, 624 (2d Cir. 2020).
that the Governor could have merely recommended rather               The plaintiffs next suggest that EO 34's self-quarantine
than mandated travelers to self-quarantine upon their arrival.       requirement could have been just as effective if it had been
After all, they contend, the Governor has failed to show             limited to apply only when “reasonable cause [existed] to
why such a recommendation would not have been at least as            believe that the person has been exposed to [or infected with]
effective as the requirement she imposed. But, the plaintiffs        COVID-19.” But, the plaintiffs do not explain how such a
put forth no evidence -- nor cite to any authority -- that           “reasonable cause” standard would have been practicably
would support the conclusion that the Governor could not at          administrable in Maine in early 2020, given the lack of testing



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              8
               Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 13 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)


capacity in the state at that time, the significant uncertainty            Maine, it is hard to see how the plaintiffs'
regarding the strength and duration of any immunity to the                 proposal would be equally effective at preventing
virus, and the fact of asymptomatic transmission.                          potentially infected individuals from interacting
                                                                           with others inside Maine. After all, any quarantine
 *7 Indeed, Dr. Shah explained in his unchallenged                         undertaken before entering Maine would be
declaration that limiting the self-quarantine requirement to               rendered ineffective if a traveler interacts with
only persons exhibiting symptoms (or relying solely on                     other individuals while en route -- and before
contact tracing) would have been a significantly less effective            arriving -- to Maine's borders.
alternative, given that asymptomatic spread of COVID-19
was common. Dr. Shah further explained that while, “[i]n           The plaintiffs do invoke          Supreme Court of New
the future, it might be possible to exempt from the 14-            Hampshire v. Piper, 470 U.S. 274, 105 S.Ct. 1272, 84 L.Ed.2d
day requirement those individuals who can document that            205 (1985), to argue that the Governor's response on this
they already had, and recovered from, COVID-19,” at                score necessarily rests on the constitutionally impermissible
the time there was “significant scientific uncertainty about       assumption that non-Mainers are “less likely to comply with
whether individuals who have previously been infected with         the law” than Mainers are. See        id. at 285, 105 S.Ct. 1272.
COVID-19 develop sufficient immunity to prevent them from
                                                                   But, we do not agree that       Piper provides any support for
transmitting the virus.” And, Dr. Shah added, implementing
                                                                   that contention.
a test-based exception was similarly impracticable at the time
due to “an inadequate national supply of the test kits needed”
to test for the virus. 8                                              Piper concerned a Privileges and Immunities Clause
                                                                   challenge to a requirement that one had to be a New
8                                                                  Hampshire resident to be admitted to that state's bar.     Id.
        Dr. Shah also represented that “[a]s the supply of
        test kits increases, ... [Maine CDC] will continue to      at 275, 105 S.Ct. 1272. The United States Supreme Court
        evaluate the use of the tests as a substitute for, or an   explained that a requirement that non-residents attend classes
        addition to, the existing quarantine requirement.”         in New Hampshire on New Hampshire law would be a
        In light of his affidavit, this is not a case where,       less restrictive means of ensuring their knowledge of the
        as the plaintiffs contend, “[t]he record is silent as      local law remained fresh and, on that basis, struck down
        to the comparative effectiveness of the [proposed]         the discriminatory residency requirement for admission to
                                                                   the state's bar as “markedly overinclusive,” while noting that
        alternatives.”  United States v. Playboy Ent.
                                                                   the state could not properly justify that requirement on the
        Grp., 529 U.S. 803, 826, 120 S.Ct. 1878, 146
                                                                   ground that out-of-staters would be less willing to comply
        L.Ed.2d 865 (2000) (emphasis added).
                                                                   with a requirement to remain familiar with local rules and
The plaintiffs' failure to account for concerns about
                                                                   procedures than would New Hampshirites. See            id. at 285,
administrability also undermines their related contention
                                                                   & n.19, 105 S.Ct. 1272.
that the Governor did not meet her burden to show that
a self-quarantine requirement that allowed those subject
                                                                   Here, however, the less restrictive alternative that the
to it to comply with it immediately before traveling to
                                                                   plaintiffs propose would not permit Maine to monitor the
Maine would not have been just as effective as the self-
                                                                   in-state behavior of those coming from elsewhere, as the
quarantine requirement that EO 34 imposed. The declarations
submitted by the Governor explained that it would be nearly        less restrictive alternative identified in Piper would have
impossible for Maine officials to verify the compliance of         permitted New Hampshire to have done. Rather, the plaintiffs'
those claiming to have self-quarantined outside of Maine,          proposed alternative contemplates travelers self-quarantining
while such verification would be appreciably easier if the         outside of Maine altogether. Thus, the Governor's explanation
requirement to self-quarantine had to be met by travelers once     of the problem with that alternative does not rest on any
they arrived in Maine. 9                                           assumption about travelers into Maine being less law-abiding
                                                                   than those who never leave Maine.
9       We also note that, absent the travelers self-               *8 The plaintiffs next point to the fact that the positivity rates
        quarantining at the border just before entering            of infection of those tested for the virus in certain states with



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               9
              Case 1:20-cv-10701-DPW Document 150 Filed 01/25/21 Page 14 of 14
Bayley's Campground, Inc. v. Mills, --- F.3d ---- (2021)



less stringent requirements to self-quarantine were “either              rely on    City of Philadelphia v. New Jersey, 437 U.S. 617,
similar to or better than Maine.” They contend that the stricter         98 S.Ct. 2531, 57 L.Ed.2d 475 (1978), in which the Supreme
self-quarantine requirement that EO 34 imposed was no more               Court invalidated New Jersey's ban on importing waste that
effective than the less stringent ones that these other states           originated in other states as an “impermissible ... effort[ ] by
implemented, thereby demonstrating that less restrictive but             one State to isolate itself in the stream of interstate commerce
equally effective (or, at least, equally ineffective) means of
                                                                         from a problem shared by all.”       Id. at 618, 629, 98 S.Ct.
slowing the spread of the virus were available.
                                                                         2531; see also     Edwards, 314 U.S. at 173-74, 62 S.Ct. 164
But, even if a comparison of the positivity rates in test results        (“The Constitution was framed ... upon the theory that the
across states is itself apples-to-apples, 10 the plaintiffs do not       peoples of the several states must sink or swim together, and
address the distinctions between those states and Maine in               that in the long run prosperity and salvation are in union and
terms of health care system capacity and population surges               not division” (quoting    Baldwin v. Seelig, 294 U.S. 511,
from tourism. They fail as well to explain why later outcomes            523, 55 S.Ct. 497, 79 L.Ed. 1032 (1935))).
in test results suffice to show what is relevant here -- namely,
that earlier responses were undertaken when it was evident (as           But, rather than suggesting that Maine was trying to “isolate”
opposed to sharply disputed) that less restrictive ones would
                                                                         itself from a “problem shared by all,” City of Philadelphia,
prove to be as efficacious. A city that calls out extra snow
                                                                         437 U.S. at 629, 98 S.Ct. 2531, the record suffices to
removal crews to respond to a blizzard has not overreacted
                                                                         demonstrate that Maine was attempting to solve a common
if the ensuing storm overwhelms its extraordinary response
                                                                         problem by means of a familiar solution. This virus, by
just because the neighboring town that gambled the storm
                                                                         its nature, thrives on human contact, and no less central
would never come and so made no special effort to combat
                                                                         an authority than the U.S. Centers for Disease Control
it was overwhelmed by the snowfall as well. We must judge
                                                                         and Prevention has recommended that persons distance
the response based on what was known at the time and
                                                                         themselves from others and avoid unnecessary travel. See
not in hindsight. See      Cooper v. Harris, ––– U.S. ––––,              Domestic Travel During the COVID-19 Pandemic, U.S.
137 S. Ct. 1455, 1464, 197 L.Ed.2d 837 (2017) (explaining                CDC, https://www.cdc.gov/coronavirus/2019-ncov/travelers/
that governmental action does not fail a narrow tailoring                travel-during-covid19.html (last visited Jan. 15, 2021).
requirement simply because certain measures “may prove, in               Tellingly, City of Philadelphia itself noted that “quarantine
perfect hindsight, not to have been needed”).                            laws,” as a special category, are “repeatedly upheld even
                                                                         though they appear to single out interstate [activity] for
10                                                                       special treatment” -- explaining that, in cases of viral
        The plaintiffs are comparing the percentage of
        COVID-19 tests that are coming back positive in                  outbreak, the very act of “movement [can] risk[ ] contagion
        a given jurisdiction over a particular time period               and other evils.”    437 U.S. at 628-29, 98 S.Ct. 2531.
        (usually a seven-day average). These rates can vary
        widely not only over time, as a pandemic runs its
        course, but also due to factors such as, for example,
                                                                                                       IV.
        the accuracy and availability of testing and whether
        asymptomatic persons (or only overtly ill ones) are               *9 The District Court correctly held that the plaintiffs failed
        frequently tested.                                               to demonstrate a likelihood of success on the merits of their
In a final effort to demonstrate a likelihood of success on              right-to-travel claim. We thus affirm the District Court's
the merits, the plaintiffs try to paint EO 34's self-quarantine          refusal to enter the requested preliminary injunction.
requirement as an impermissible attempt by Maine “to
effectively isolate itself from the rest of the Nation” and to
“shift[ ] the burden of dealing with United States citizens              All Citations
afflicted with COVID-19 to other states.” The plaintiffs here
                                                                         --- F.3d ----, 2021 WL 164973

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  10
